Digitally signed by
                           Illinois Official Reports                     Reporter of Decisions
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                 Appellate Court                         Date: 2017.02.24
                                                                         09:24:37 -06'00'




                  Boswell v. City of Chicago, 2016 IL App (1st) 150871



Appellate Court      ANTHONY O. BOSWELL, Plaintiff-Appellant, v. THE CITY OF
Caption              CHICAGO, Defendant-Appellee.



District & No.       First District, Second Division
                     Docket No. 1-15-0871



Filed                December 20, 2016



Decision Under       Appeal from the Circuit Court of Cook County, No. 14-L-4809; the
Review               Hon. Brigid Mary McGrath, Judge, presiding.



Judgment             Reversed and remanded.



Counsel on           Linda D. Friedman, Patricia A. Bronte, and Jennifer S. Gilbert, of
Appeal               Stowell & Friedman, Ltd., of Chicago, for appellant.

                     Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                     Solomon, Myriam Zreczny Kasper, and Justin A. Houppert, Assistant
                     Corporation Counsel, of counsel), for appellee.



Panel                PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                     with opinion.
                     Justice Neville concurred in the judgment and opinion.
                     Justice Simon dissented, with opinion.
                                             OPINION

¶1       Plaintiff, Anthony Boswell, the former executive director of the City of Chicago’s (City)
     office of compliance, resigned from his position in 2010. Later, he sued the City for breach of
     contract and promissory estoppel, which claims the trial court dismissed. We reverse. Because
     the City formed a contract with Boswell through the municipal ordinance creating the
     executive director position, the trial court erred in dismissing the complaint. Further, Boswell
     may proceed with his promissory estoppel claim (pled in the alternative to his breach of
     contract claim).
¶2       The City would prefer to consider Boswell’s lawsuit in isolation, without reference to the
     Shakman litigation challenging the City’s past employment practices. But that is not possible.
     The context of the municipal ordinance at issue and the hiring of Boswell relate directly to that
     epic litigation, with this case serving as yet another sordid episode in a long, tangled, and
     distinctly Chicago saga.

¶3                                        BACKGROUND
¶4        Several decades ago, the City was sued in an attempt to eradicate its entrenched reliance on
     patronage and nepotism in hiring. Ongoing since the 1970s, this series of lawsuits is known as
     the Shakman litigation. See generally Tomczak v. City of Chicago, 765 F.2d 633, 635-36 (7th
     Cir. 1985) (describing history of Shakman litigation). A consent decree finally resolved the
     litigation, with the City agreeing to eliminate political considerations from employment
     decisions. The federal court appointed a “hiring monitor” to ensure compliance and report any
     non-compliance. In a move to obviate the need for the hiring monitor, the City eventually
     submitted a hiring plan covering many aspects of City employment, including the
     establishment of an independent “Office of Compliance” to oversee hiring.
¶5        In late 2007, the City named plaintiff Anthony Boswell as executive director of the office
     of compliance. In January 2008, the federal district court adopted the City’s hiring plan, which
     involved Boswell’s selection to head the office of compliance. The federal court observed that
     Boswell had no connection to the City or its politics, had been appointed for a fixed term of
     office, and could not be removed except for cause.
¶6        Boswell served in that job until his resignation on March 29, 2010. On May 1, 2014,
     Boswell filed his complaint against the City, which he later amended to allege two causes of
     action—breach of contract and promissory estoppel. (A claim of fraud was voluntarily
     dismissed.)

¶7                                   Boswell’s Factual Allegations
¶8       Boswell’s second amended complaint alleged that, though the City had promised during
     the interview stage to refrain from any interference with his work, it actually placed a number
     of obstacles in his way and retaliated against him for performing his job well, leading to his
     resignation from the position two years later.
¶9       Boswell alleges that the City recruited Boswell in 2007 because of his background in legal
     compliance. During the initial telephone interviews, City officials told Boswell that the City
     was committed to “doing things the right way” and establishing an independent office. During
     in-person interviews, those officials promised Boswell that the office would be kept

                                                 -2-
       “independent from political pressures” and fully supported by then-Mayor Richard M. Daley.
       When Boswell met with Daley, the mayor expressed vehement dissatisfaction with the amount
       of money the City was paying the federal hiring monitor. The mayor’s press secretary told
       Boswell that it was for this reason the office of compliance was created—to take on the role of
       the federal hiring monitor.
¶ 10        Boswell started working as director in January 2008. Though he undertook to attentively
       carry out his job duties, the City directed “resistance and hostility” toward his work, subjecting
       him to “a campaign of petty and overt harassment.” As an example, just three months into the
       position, Boswell’s office filed a complaint against the City’s law department regarding its
       hiring practices, specifically, that the corporation counsel attempted to manipulate hiring and
       promote an unqualified employee. The City ignored the complaint, and in July 2008,
       Boswell’s office filed another complaint. The mayor’s office then reprimanded Boswell for
       filing it because, Boswell alleged, the City “never intended to end nepotism and favoritism in
       hiring.”
¶ 11        In retaliation, according to Boswell, the City’s office of inspector general issued a report in
       January 2010 questioning Boswell’s handling of a sexual harassment complaint, despite
       concluding the complaint in question was unsubstantiated. Though Daley had told Boswell
       that he had little confidence in the inspector general’s work, the mayor accepted the inspector
       general’s report and suspended Boswell for 30 days without pay.
¶ 12        During Boswell’s suspension, the City made several changes to the office of compliance,
       transferring half of the staff and duties to other City departments. After Boswell returned from
       the suspension, he learned that the City had fired his first deputy director. The City also
       “continued to bully and undermine” Boswell, including “trump[ing] up false accusations”
       against him. On March 29, 2010, a little over two years after his hiring, Boswell resigned,
       alleging that he was “constructively terminated” because he “had no choice but to resign from
       his position.” He further alleged that after the termination, the City fed false allegations to the
       press about him that harmed his ability to find another job and tried to prevent him from
       gaining unemployment benefits.
¶ 13        The City filed a combined motion to dismiss the complaint under sections 2-615 and 2-619
       of the Code of Civil Procedure. 735 ILCS 5/2-619.1 (West 2014). On March 3, 2015, the trial
       court granted the motion to dismiss both counts.

¶ 14                     STANDARD OF REVIEW AND LEGAL STANDARD
¶ 15       We review de novo the City’s combined sections 2-615 and 2-619 motion to dismiss.
       Evanston Insurance Co. v. Riseborough, 2014 IL 114271. A section 2-615 motion challenges
       the legal sufficiency of a complaint; we take all well-pled facts as true, draw all reasonable
       inferences in the plaintiff’s favor, and determine whether the allegations, construed in the light
       most favorable to the plaintiff, are enough to establish a cause of action. McCleary v. Wells
       Fargo Securities, L.L.C., 2015 IL App (1st) 141287, ¶ 15. A section 2-619 motion admits the
       legal sufficiency of the complaint but argues that some defense or affirmative matter defeats
       the claim. Ball v. County of Cook, 385 Ill. App. 3d 103, 107 (2008).




                                                    -3-
¶ 16                                             ANALYSIS
¶ 17                                      Breach of Contract Claim
¶ 18        All employment relationships are governed by the law of contracts. McInerney v. Charter
       Golf, Inc., 176 Ill. 2d 482, 487 (1997). To state a breach of contract claim, Boswell must plead
       (i) the existence of a valid contract, (ii) that he performed the contract, (iii) that the City
       breached the contract, and (iv) damages as a result. McCleary, 2015 IL App (1st) 141287, ¶ 19.
       The claim here turns on the first element: whether a valid contract existed between Boswell
       and the City, through the municipal ordinance creating the executive director position.
¶ 19        As the City and the dissent point out, Boswell must overcome the presumption that an
       ordinance is not intended to create private contractual rights but “merely declares a policy to be
       pursued until the legislature shall ordain otherwise.” (Internal quotation marks omitted.)
       Fumarolo v. Chicago Board of Education, 142 Ill. 2d 54, 104 (1990). We believe Boswell has
       met this burden.
¶ 20        Contrary to the dissent’s formulistic approach, even if the ordinance does not contain
       explicit contract language, Boswell can still show that it constitutes a contract by way of the
       presence of traditional requirements for contract—a promise discernible enough that an
       employee would reasonably believe an offer to have been made and the employee’s acceptance
       through commencing or continuing work after learning of the ordinance. See Duldulao v. Saint
       Mary of Nazareth Hospital Center, 115 Ill. 2d 482, 490 (1987) (finding if contract elements
       met, employee handbook “or other policy statement” creates enforceable contractual rights). In
       Duldulao, our supreme court held that an employee handbook stating that an employee could
       not be fired without written notice and an investigation, coupled with the employee’s
       acceptance, constitutes a contract. Id. at 490-91.
¶ 21        An ordinance’s language largely controls the question. Chicago Limousine Service, Inc. v.
       City of Chicago, 335 Ill. App. 3d 489, 495 (2002). Chicago Municipal Code § 2-26-030 (added
       Sept. 5, 2007) created the position of executive director of compliance. (These provisions were
       repealed in 2011.) S.O. 2011-8885, Chi. City Clerk J. Proc. 13,798 (Nov. 16, 2011),
       https://www.chicityclerk.com/file/6324/download?token=J8X7vtmN. The director, appointed
       by the mayor and approved by the city council, “shall be appointed for a term of four years, or
       until his or her successor is appointed and approved.” Id. Various sections lay out the director’s
       powers and duties. Chicago Municipal Code §§ 2-26-040, 2-26-050 (added Sept. 5, 2007). The
       Chicago Municipal Code allows removal of the executive director before completion of a term
       only for cause. The mayor must give written notice of intent to remove the executive director to
       the city council and to the executive director, after which he or she may request a hearing
       before the city council on the cause for removal. At the hearing, the executive director may
       appear, be represented by counsel, and be heard. Removal of the executive director requires the
       affirmative vote of a majority of the members of the city council. Chicago Municipal Code
       § 2-26-100 (added Sept. 5, 2007).
¶ 22        Boswell argues that this ordinance created a contract, either through its express terms
       (fixing a term of four years and removal procedures) or as a policy statement containing the
       traditional contract requirements, similar to Duldulao.
¶ 23        But the City likens this case to Unterschuetz v. City of Chicago, 346 Ill. App. 3d 65 (2004),
       where a city employee argued that the city ordinance regarding the powers of the personnel
       department constituted a contract with him. This court rejected Unterschuetz’s claim, finding
       that those provisions “seem only to express some of the purposes and goals that pertain to the

                                                   -4-
       department of personnel” and “announce various policies” regarding merit employment,
       without granting specific rights to a city employee. Id. at 72-73. Similarly, in Dopkeen v.
       Whitaker, 399 Ill. App. 3d 682 (2010), a former State employee argued that the statute creating
       his office (assistant director of a state department) and term of office also created a contract.
       The court rejected the claim, holding that the statute “does not describe any specific employee
       rights or a list of disciplinary procedures to be followed contingent upon an employee’s
       acceptance of employment or continuing to work.” Id. at 688.
¶ 24       While the ordinance here specifies a term of office as in Dopkeen, it also includes explicit
       rights in the termination procedures, similar to those in Duldulao: (i) the right to be removed
       only for cause; (ii) the right to written notice from the mayor; (iii) the right to a timely hearing
       before the city council; (iv) the right to be present, heard, and represented by counsel at that
       hearing; and (v) the right to a vote from the city council before being removed. Thus, the
       municipal ordinance describes “specific employee rights or a list of disciplinary procedures to
       be followed” that were absent in Dopkeen. Id. And in Unterschuetz, the ordinances were even
       less specific. 346 Ill. App. 3d at 72-73. Though Boswell did not have the opportunity to assert
       any of these rights during his employment, their existence within the municipal ordinance
       manifests an intent to create a contract with the executive director and reflects an intent by the
       city council (which drafted the ordinance) to set the executive director apart from every other
       City employee.
¶ 25       Indeed, Boswell has a far stronger argument that the City intended to create a contract than
       the plaintiff in Unterschuetz. The municipal ordinance does not cover an entire class of
       employees (such as merit employees) but applies to a single, specific employee, the executive
       director of the office of compliance. Boswell also relies on the oral promises made to him
       during the hiring process regarding the independence of his office. These promises were not, as
       the City argues, “informal expressions of goodwill and hope” typical of the interview process.
       These statements related to the nature and characteristics of the job itself.
¶ 26       An employee handbook, as the City and the dissent point out, is not the same as an
       ordinance because when dealing with an ordinance there is a presumption against contract that
       must be overcome. Here, the context of the ordinance helps us determine whether the city
       council intended to create a contract through the ordinance.
¶ 27       At this stage in the litigation, we take Boswell’s factual assertions as true, and we are also
       informed by the ordinance’s history and purpose. The City and the dissent split hairs by stating
       that Boswell has somehow “waived” reference to the Shakman litigation by not mentioning it
       with enough specificity in his complaint. Boswell certainly referred to the Shakman litigation
       in relation to the reasons for and duties of the position and included factual assertions that his
       hiring was motivated by the mayor’s dissatisfaction at the cost of the federal hiring monitor
       (who had been put in place during Shakman). In any event, we will take judicial notice of the
       Shakman litigation rather than pretend it is unknown to us.
¶ 28       The proceedings in the Shakman litigation, particularly in 2007, form the backdrop
       supporting Boswell’s argument that the municipal ordinance formed a contract. The ordinance
       was written so that the federal judge overseeing the Shakman litigation would sign off on
       disposing of the hiring monitor, in favor of Boswell performing those duties as executive
       director of an independent compliance office. If the executive director did not have an ironclad
       contract on which to rely—if he or she were merely an at-will employee—then his or her
       independence, discretion, and latitude in performing the job would be but a mirage defeating

                                                    -5-
       the purpose for an executive director of compliance who would be able to make sure that the
       mayor and the rest of city government hiring and personnel practices accorded with the
       consent decree.
¶ 29       As this case is at the pleading stage, we make no decision on the ultimate merits of the case.
       But the trial court erred in granting the motion to dismiss the contract claim. Boswell has
       overcome the presumption against creation of a contract through statute and shown that the
       ordinance created a contract with him.

¶ 30                                    Promissory Estoppel Claim
¶ 31       Boswell also argues that he has stated a claim for promissory estoppel. He must allege that
       the City made him an unambiguous promise, he relied on that promise, his reliance was
       expected and foreseeable, and he relied on it to his detriment. Quake Construction, Inc. v.
       American Airlines, Inc., 141 Ill. 2d 281, 309-10 (1990). Estoppel against public bodies is
       disfavored and allowed only in rare circumstances, when necessary to prevent fraud and
       injustice. Chicago Limousine Service, 335 Ill. App. 3d at 499. This is especially true where
       public revenues are involved. Rockford Life Insurance Co. v. Department of Revenue, 112 Ill.
       2d 174, 185-86 (1986).
¶ 32       We find that, in this unusual case, Boswell’s claim rises to that level. He alleged that the
       City promised him employment under certain conditions and he reasonably relied on that
       promise to his detriment. And he did so with enough specificity to state a claim, so the trial
       court erred in dismissing it. Cf. Matthews v. Chicago Transit Authority, 2016 IL 117638, ¶ 97
       (plaintiff did not state claim for promissory estoppel where he did not point to any specific
       written or verbal statement in which government body promised to continue to provide health
       care benefits to retirees).
¶ 33       Taking his factual allegations as true, Boswell’s complaint details numerous specific
       statements by government officials regarding his employment. The City promised that his
       office would be independent from political pressures and that he could institute a full
       compliance plan, including authority over hiring; that it would have the support of the mayor’s
       office; and that Boswell would have full control over his own office. As a result of these
       representations, Boswell left his previous job and moved his family to Chicago, only to be
       stonewalled in his attempts to perform his job duties. These allegations are sufficient to state a
       claim.
¶ 34       Further, promissory estoppel exists to enforce promises that do not meet the consideration
       requirement of a contract. Prentice v. UDC Advisory Services, Inc., 271 Ill. App. 3d 505, 512
       (1995). While breach of contract and promissory estoppel claims can be pled in the alternative,
       once a court finds that there was an enforceable contract (with consideration), then a party
       cannot recover under promissory estoppel. Id. Boswell may proceed in the trial court on both
       claims (though he cannot recover on both).

¶ 35      Reversed and remanded.

¶ 36       JUSTICE SIMON, dissenting.
¶ 37       I strongly disagree that Boswell overcame the presumption that the ordinance did not
       create private contractual rights. “[T]he presumption is that ‘a law is not intended to create


                                                   -6-
       private contractual or vested rights but merely declares a policy to be pursued until the
       legislature shall ordain otherwise.’ ” (Internal quotation marks omitted.) Fumarolo, 142 Ill. 2d
       at 104-05 (quoting National R.R. Passenger Corp. v. Atchison, Topeka & Santa Fe Ry. Co.,
       470 U.S. 451, 466 (1985)). A party who asserts that a State law creates contractual rights has
       the burden of overcoming the presumption that a contract does not arise out of a legislative
       enactment. Id.
¶ 38       The majority constructs the ordinance as creating a contract and conveniently supplements
       Boswell’s complaint with several inferences regarding some promises borrowed from the
       context of the Shakman litigation. In doing so, the majority sidesteps compelling case law that
       militates in favor of the opposite outcome.
¶ 39       It is well settled that the language of a statute indicates whether there is intent to contract.
       Id. at 104. In looking at that language, we must discern whether there is a clear legislative
       intent to contract and whether the language contains the essential requirements for creating a
       contract: offer, acceptance, and consideration. See id. Our supreme court advised the lower
       courts to focus on the word “contract” in legislation, since use of this term is indicative of a
       legislative intent to create a contractual relationship. Id. at 105. In Unterschuetz, 346 Ill. App.
       3d at 72-73, we held that the language of the City’s ordinance that established its personnel
       administration did not evidence an intent by the city council to create a contract between the
       City and its employees. Rather, as here, the ordinance stated the policy that the City intended to
       carry out until such time as the city council wished to change those policies. Id. at 73. We noted
       that the word “contract” was not used in the ordinance and the sections cited by the plaintiff
       contained “none of the essential requirements for creating a contract.” Id.
¶ 40       Recently, in Dopkeen, 399 Ill. App. 3d at 683, we rejected the plaintiff’s claim that his
       removal from the position as Assistant Director of Public Health interfered with “an
       employment contract between plaintiff and the State of Illinois *** pursuant to section 5-610
       of the Civil Administrative Code of Illinois.” The plaintiff in Dopkeen asserted that he had a
       contractual relationship with the State where “officers are subject to appointment by the
       Governor and Senate approval and serve for a definite duration.” Id. We rejected this argument
       and held that “[s]tatutes governing wages, working conditions and benefits of public
       employees do not create any vested rights.” Id. Instead, we noted that the language “seems to at
       best convey the policies that the State intends to carry out until such time as it wishes to alter
       those policies.” Id. at 687. We concluded that if the State wanted to create a contractual right,
       “it could have easily done so through the use of express contractual terms like ‘contract,’
       ‘covenant,’ or ‘vested rights,’ ” and “[i]n the absence of any such express language, it does not
       appear that the State intended to enter into a contract with plaintiff.” Id.
¶ 41       Similarly here, the ordinance is devoid of the words “contract,” “covenant,” or “vested
       rights.” The ordinance also lacks any indication of a definite offer made to a specifically
       named person. No one personally was asked to accept any offer or tender consideration for any
       act by the City. See Unterschuetz, 346 Ill. App. 3d at 73. Boswell alleged that the City
       breached the “employment contract” created by the ordinance by interfering with Boswell’s
       powers and duties set forth in the ordinance and by violating the provisions setting forth the
       conditions for removal from office when it suspended him. But none of the provisions of the
       ordinance constituted definite promises made to Boswell personally. Instead, the ordinance
       was enacted by the City in an effort to create an entirely new enforcement mechanism to ensure
       that City employees comply with “federal, state and local law” that ultimately benefited the

                                                    -7-
       public at large and not Boswell personally. To that effect, the ordinance established the office
       of compliance, the position of executive director, the requirement that the City’s employees
       cooperate with the office of compliance, the prohibition of retaliation for the cooperation with
       the office, the procedures for removal of the executive director from the office, provisions
       regarding deputies, assistants, and other employees, and numerous references to the interplay
       between the office of compliance and other City departments. Chicago Municipal Code
       §§ 2-26-030, 2-26-040, 2-26-050, 2-26-070, 2-26-080.
¶ 42        The majority states that the proceedings in the Shakman litigation indicate the City’s intent
       to bind itself to the promises made in the ordinance. It is troubling that the majority
       concentrates on the Shakman litigation as the “backdrop supporting Boswell’s argument”
       (supra ¶ 28) when Boswell’s complaint and his arguments below completely omitted to name
       or to plead it. Illinois is a fact-pleading State. This means that although pleadings are to be
       liberally construed and formal or technical allegations are not necessary, a complaint must,
       nevertheless, contain facts to state a cause of action. People ex rel. Fahner v. Carriage Way
       West, Inc., 88 Ill. 2d 300, 308 (1981). A “complaint is deficient when it fails to allege the facts
       necessary for the plaintiff to recover.” Id. Boswell did not plead or name the Shakman
       litigation or its implication on his contract claim anywhere in his complaint or in the arguments
       below. Nonetheless, the majority conveniently uses the judicial notice doctrine to overcome
       and supplement Boswell’s deficiency.
¶ 43        But even taking the Shakman context into consideration, the statements made by the City
       during the proceedings in the Shakman litigation indicate that the major purpose of enacting
       the ordinance was to eradicate the City’s previous hiring practices and to comply with federal
       and state law, goals benefiting the public at large and not Boswell personally. See Chicago
       Limousine Service, 335 Ill. App. 3d at 497 (holding that an ordinance “generally directed to the
       public at large” did not create contract rights). Naming Boswell as an executive director to
       oversee the City’s office of compliance was just another step in following an elaborate plan
       designed to monitor the City’s new hiring practices that ultimately benefited the public at large
       and no one personally. See Shakman v. City of Chicago, No. 69 C 2145, 2008 WL 182239, at
       *1 (N.D. Ill. Jan. 18, 2008) (“On August 16, 2007, the City of Chicago filed the Plan as
       required by the Agreed Settlement Order and Accord. *** The Accord placed the
       responsibility for developing a New Hiring Plan on the City, while giving Noelle Brennan, the
       Court appointed Monitor, and the Plaintiffs the right to participate in the development process
       and to file objections to the City’s proposal in the event they disagreed with the City’s Plan.”).
¶ 44        The majority also points to the “oral promises made to him during the hiring process
       regarding the independence of his office.” The complaint makes references to Boswell’s
       telephone and in-person interviews with the City’s personnel and staff. According to Boswell’s
       complaint, the interviewers expressed an interest in “doing things the right way,” “creating a
       culture of compliance,” and ensuring “independence from political pressure.” But these
       general statements made by City’s officials during the interviewing process constitute merely
       “informal expression of good will and hope that naturally occurred in an interview situations”
       and “are generally not sufficiently clear and definite” to create contractual terms. See Robinson
       v. BDO Seidman, LLP, 367 Ill. App. 3d 366, 368 (2006). Aside from that, these alleged
       promises were consistent with what the ordinance provided and added nothing to Boswell’s
       contract claim based upon the ordinance itself. See Fumarolo, 142 Ill. 2d at 103 (noting that
       statements in a policy manual that did “not go beyond the language of the statute” and “only


                                                    -8-
       obligated [a government entity] to follow the statute” could not form a basis for a contract
       claim independent of the statute itself).
¶ 45       The majority relies on Duldulao for its argument that the ordinance included specific rights
       in the termination procedures indicative of the City’s legislative intent to contract. But
       Duldulao is inapplicable here since it involved an employee handbook and not an ordinance. In
       Duldulao, the court focused on particular disciplinary procedures described within an
       employee handbook and concluded that they constituted a specific offer for a unilateral
       contract—the employer’s promise in exchange for the employee’s labor. Duldulao, 115 Ill. 2d
       at 490-91. The amendments made in writing in Duldulao provided that an employee could be
       terminated at will during a 90-day “probationary period” after hiring but that, after the
       expiration of the probationary period, employees became “permanent” and could only be
       terminated with “proper notice and investigation.” Id. at 486. The court held that such
       expressions were “clear enough that an employee would reasonably believe that an offer has
       been made.” Id. at 490.
¶ 46       The majority’s reliance on Duldulao is undermined by the fact that there is a presumption
       against considering statutes such as the ordinance to be contractual, whereas no such
       presumption exists for employee handbooks. See Unterschuetz, 346 Ill. App. 3d at 73. “[T]he
       reason for this seems fairly clear: an employee handbook, by definition, governs the
       relationship between employer and employee,” while “[l]aws, it is presumed, are always
       subject to change unless the language of a law specifically states differently.” Id. at 73-74.
¶ 47       And although the ordinance states that the City could remove the executive director for
       cause before the expiration of the full four-year term, under Fumarolo, this provision is
       insufficient to convert the statute into a binding contract in the absence of specific language
       indicating such intent. See Fumarolo, 142 Ill. 2d at 104-06. Indeed, “[s]tatutes governing
       wages, working conditions and benefits of public employees do not create any vested rights in
       their continued existence.” Gaiser v. Village of Skokie, 271 Ill. App. 3d 85, 92 (1995). This is
       because the “legislature must be free to exercise its constitutional authority without concern
       that each time a public policy is expressed contractual rights may thereby be created.”
       Fumarolo, 142 Ill. 2d at 106. Because Boswell did not meet this higher burden to show that the
       ordinance in this case should not be controlled by the general rule against considering it to be
       contractual, I respectfully dissent.

¶ 48                                      Promissory Estoppel
¶ 49       I disagree with the majority that Boswell’s complaint stated a claim for promissory
       estoppel. To sustain a claim of promissory estoppel, the plaintiff must show that (1) an
       unambiguous promise was made, (2) the plaintiff relied on the promise, (3) the plaintiff’s
       reliance on the promise was reasonable, and (4) the plaintiff suffered a detriment. Pickus
       Construction & Equipment v. American Overhead Door, 326 Ill. App. 3d 518, 523 (2001).
¶ 50       In Chicago Limousine Service, 335 Ill. App. 3d at 499, we affirmed the trial court’s
       judgment dismissing the plaintiff’s claim of promissory estoppel for reasons that directly apply
       in this case. The plaintiff in Chicago Limousine argued that it relied on an unambiguous
       promise by the City not to alter the method of increasing the amount of livery licenses
       available in the City of Chicago and that it suffered a financial detriment as a result of the
       issuance of additional livery licenses. Id. at 499. We concluded that its reliance on the
       ordinance was unreasonable when “the ordinance was not a promise purporting to be directed

                                                  -9-
       to plaintiff” and when the ordinance did not name plaintiff. We also emphasized that there was
       no indication in the ordinance that the amount of licenses or the procedure for increasing the
       amount would remain the same forever, or even that they would remain the same for an
       extended period of time. Id. at 500. We held that laws cannot give rise to unambiguous
       enforceable promises because “[t]he legislature has an ongoing right to amend a statute and
       *** there is no vested right in the mere continuance of a law.” (Internal quotation marks
       omitted.) Id. at 499.
¶ 51       Similarly, here, the ordinance did not name Boswell, did not contain any promises directed
       to Boswell or anyone else personally, and did not preclude any subsequent modification or
       even repeal. Also, the City’s representations during the proceedings in the Shakman litigation
       were made in the context of a major plan intended to curtail the City’s previous hiring practices
       that benefitted the public at large and not Boswell personally. These factors support a finding
       against promissory estoppel in this case, and this conclusion is strengthened by the fact that
       “[e]stoppel against public bodies is generally not favored and is allowed in only rare and
       unusual circumstances.” Halleck v. County of Cook, 264 Ill. App. 3d 887, 893 (1994). Contrary
       to the majority’s liberal construction of the complaint, Boswell failed to allege specific facts
       indicating such “extraordinary and compelling circumstances.” See Matthews v. Chicago
       Transit Authority, 2016 IL 117638, ¶ 94. For these reasons, I would find that the facts pled
       were insufficient to establish the initial element of promissory estoppel and, thus, the entire
       count of the complaint was properly dismissed.
¶ 52       I would affirm the trial court’s judgment finding that Boswell’s complaint failed to state a
       claim for breach of contract and for promissory estoppel. Accordingly, I respectfully dissent.




                                                  - 10 -